 Fill in this information to identify the case:

 Debtor 1           Julia Mae Lyons
                    __________________________________________________________________

 Debtor 2              ________________________________________________________________
 (Spouse, if filing)

 United States Bankruptcy Court for the: Southern District
                                         __________        of Alabama
                                                      District of __________

 Case number           1:15-bk-01856
                       ___________________________________________




               l              410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


 Name of creditor: Chalet Properties III, LLC
                   _______________________________________                                                      6-1
                                                                                    Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                             Date of payment change:
 identify the debtor’s account:                          5 ____
                                                        ____ 1 ____
                                                                7 ____
                                                                    0               Must be at least 21 days after date       08/01/2019
                                                                                                                              _____________
                                                                                    of this notice


                                                                                    New total payment:                                412.68
                                                                                                                              $ ____________
                                                                                    Principal, interest, and escrow, if any

 Part 1:           Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
           No
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                                      121.53
                    Current escrow payment: $ _______________                     New escrow payment:                   116.83
                                                                                                              $ _______________


 Part 2:           Mortgage Payment Adjustment


 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
           No
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:       _______________%                  New interest rate:          _______________%

                   Current principal and interest payment: $ _______________      New principal and interest payment: $ _______________


 Part 3:           Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
           No
           Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                    Reason for change: ___________________________________________________________________________________

                    Current mortgage payment: $ _______________                   New mortgage payment: $ _______________


Official Form 410S1                                         Notice of Mortgage Payment Change                                            page 1
           Case 15-01856                 Doc 23       Filed 07/14/19 Entered 07/14/19 21:31:26                            Desc Main
                                                        Document     Page 1 of 6
Debtor 1         Julia  Mae Lyons
                 _______________________________________________________                                           1:15-bk-01856
                                                                                                Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

           I am the creditor.

           I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û /s/ Michelle R. Ghidotti-Gonsalves, Esq.
     _____________________________________________________________
     Signature
                                                                                                Date    07/11/2019
                                                                                                        ___________________




 Print:             Michelle  R. Ghidotti-Gonsalves
                    _________________________________________________________                   Title    Authorized Agent for Secured
                                                                                                        ___________________________         Creditor
                    First Name                      Middle Name          Last Name



 Company            Ghidotti Berger, LLP
                    _________________________________________________________



 Address            1920  Old Tustin Avenue
                    _________________________________________________________
                    Number                 Street

                    Santa Ana                        CA     92705
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone      949-427-2010
                    ________________________                                                          bknotifications@ghidottigberger.com
                                                                                                Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                           page 2
           Case 15-01856                   Doc 23              Filed 07/14/19 Entered 07/14/19 21:31:26                           Desc Main
                                                                 Document     Page 2 of 6
                                                                                                                                  PAGE 1 OF 2

                                                                                                              Annual Escrow Account
                                                                                                               Disclosure Statement
  314 S. Franklin Street, 2nd Floor
  P.O. Box 517
  Titusville, PA 16354                                                                   ACCOUNT NUMBER:
  1-800-327-7861
  https://myloanweb.com/BSI                                               004     1461665170_ESCROWDISCSTMT_190625

                                                                                         DATE: 06/25/19

                                                    642
              JULIA LYONS                                                                PROPERTY ADDRESS
              REGINALD LYONS                                                             19132 HOUSTON AVE
              19132 HOUSTON AVE                                                          FAIRHOPE, AL 36532
              FAIRHOPE, AL 36532


PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 08/01/2019
THROUGH 07/31/2020.
             -------- ANTICIPATED PAYMENTS FROM ESCROW 08/01/2019 TO 07/31/2020 ---------
HOMEOWNERS INS                                                 $1,402.00
COUNTY TAX                                                          $0.00
TOTAL PAYMENTS FROM ESCROW                                     $1,402.00
MONTHLY PAYMENT TO ESCROW                                         $116.83
          ------ ANTICIPATED ESCROW ACTIVITY 08/01/2019 TO 07/31/2020 ---------
                    ANTICIPATED PAYMENTS                                                               ESCROW BALANCE COMPARISON
MONTH         TO ESCROW               FROM ESCROW                  DESCRIPTION                  ANTICIPATED                   REQUIRED

                                                           STARTING BALANCE -->                 $2,692.54                    $1,285.17
AUG               $116.83                                                                       $2,809.37                    $1,402.00
SEP               $116.83                                                                       $2,926.20                    $1,518.83
OCT               $116.83                 $1,402.00 HOMEOWNERS INS                         L1-> $1,641.03               L2->   $233.66
NOV               $116.83                                                                       $1,757.86                      $350.49
DEC               $116.83                                                                       $1,874.69                      $467.32
JAN               $116.83                                                                       $1,991.52                      $584.15
FEB               $116.83                                                                       $2,108.35                      $700.98
MAR               $116.83                                                                       $2,225.18                      $817.81
APR               $116.83                                                                       $2,342.01                      $934.64
MAY               $116.83                                                                       $2,458.84                    $1,051.47
JUN               $116.83                                                                       $2,575.67                    $1,168.30
JUL               $116.83                                                                       $2,692.50                    $1,285.13
               --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
IF THE ANTICIPATED LOW POINT BALANCE (L1) IS GREATER THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
ESCROW SURPLUS. YOUR ESCROW SURPLUS IS $1,407.37.
                                               CALCULATION OF YOUR NEW PAYMENT
PRIN & INTEREST                                                                               $295.85
ESCROW PAYMENT                                                                                $116.83
NEW PAYMENT EFFECTIVE 08/01/2019                                                              $412.68
YOUR ESCROW CUSHION FOR THIS CYCLE IS $233.66.




                                         ********** Continued on reverse side ************




             Our records indicate that you have filed for Bankruptcy protection. As a result of your
             Bankruptcy filing, escrow account deficiencies prior to your filing date have been removed
             from calculation of your analysis, and they are now reflected as amounts due within your
             pre-petition arrearage. This Escrow Analysis Statement was prepared under the
             assumption that all escrow payments have been made in the amount required each
             month. The surplus funds indicated above are not an accurate reflection of your escrow
             account because no surplus funds will exist until all amounts are received towards your
             pre-petition arrearage.




               Case
Licensed as Servis  One,15-01856         Doc 23
                          Inc. dba BSI Financial       Filed
                                                 Services. BSI 07/14/19         Entered
                                                               Financial Services          07/14/19
                                                                                  NMLS# 38078.   Colorado21:31:26
                                                                                                          Office Location:Desc   Main
                                                                                                                          13111 E. Briarwood Ave.,
                                                         Document
Suite 340, Centennial, CO 80112 80112 (303) 309-3839. Licensed
2001485-DCA). North Carolina Collection Agency Permit (# 105608).
                                                                              Page
                                                                 as a Debt Collection  3 of
                                                                                      Agency6by the New York City Department of Consumer Affairs, (#
                                                                                                                                                                                                  PAGE 2 OF 2

                                                                  ********** Continued from front **********


                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING 08/01/2018 AND ENDING 07/31/2019. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
   TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
   THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.

   YOUR PAYMENT BREAKDOWN AS OF 08/01/2018 IS:
   PRIN & INTEREST                                                                                                                           $295.85
   ESCROW PAYMENT                                                                                                                            $121.53
   BORROWER PAYMENT                                                                                                                          $417.38
                       PAYMENTS TO ESCROW                                       PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                     ACTUAL                     DESCRIPTION                  PRIOR PROJECTED                     ACTUAL
                                                                                                                                  STARTING BALANCE                                  $0.00                        $0.00
   OCT                 $0.00                     $729.72           *                                                                                                                $0.00                      $729.72
   DEC                 $0.00                     $409.01           *                                                                                                                $0.00                    $1,138.73
   JAN                 $0.00                     $166.07           *                                                                                                                $0.00                    $1,304.80
   FEB                 $0.00                     $243.06           *                                                                                                                $0.00                    $1,547.86
   MAR                 $0.00                     $364.59           *                                                                                                                $0.00                    $1,912.45
   APR                 $0.00                     $195.61           *                                                                                                                $0.00                    $2,108.06
   MAY                 $0.00                     $121.53           *                                                                                                                $0.00                    $2,229.59
   JUN                 $0.00
                  __________                     $243.06
                                              __________           *         __________                    $1,407.37 * ENMASSE REFUNDS
                                                                                                          __________                                                                $0.00                    $1,065.28
                           $0.00                $2,472.65                             $0.00                $1,407.37


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.

   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $0.00. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $0.00.

   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.

  Determining your Shortage or Surplus
  Shortage:
   .
  Any shortage in your escrow account is usually caused by one the following items:
   . An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
   . A projected increase in taxes for the upcoming year.
     The number of months elapsed from the time of these disbursements to the new payment effective date.
  Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
  shortage can be paid either partially or in full.
  Surplus:
   .
  A surplus in your escrow account is usually caused by one the following items:
   .  The insurance/taxes paid during the past year were lower than projected.
   .  A refund was received from the taxing authority or insurance carrier.
      Additional funds were applied to your escrow account.
  If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
  run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
  your escrow account.




                         Case 15-01856                        Doc 23               Filed 07/14/19 Entered 07/14/19 21:31:26                                                         Desc Main
If you have filed a bankruptcy petition and there is either an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we
                                                                                     Document     Page 4 of 6
may not and do not intend to pursue collection of that obligation from you personally. If these circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally.
Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired
1    Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
     Chase A. Berger, Esq. (SBN 083794)
2    Kristin A. Zilberstein (SBN 200041)
3    Jennifer R. Bergh, Esq. (SBN 305219)
     Adam Thursby, Esq. (SBN 318465)
4    L. Bryant Jaquez, Esq. (SBN 252125)
5    GHIDOTTI | BERGER, LLP
     1920 Old Tustin Avenue
6    Santa Ana, CA 92705
7    Ph: (949) 427-2010
     Fax: (949) 427-2732
8    mghidotti@ghidottiberger.com
     cberger@ghidottiberger.com
9    kzilberstein@ghidottiberger.com
10   jbergh@ghidottiberger.com
     athursby@ghidottiberger.com
11   bjaquez@ghidottiberger.com
12
     Authorized Agent for Secured Creditor – Chalet Properties III, LLC c/o BSI Financial Services
13
                               UNITED STATES BANKRUPTCY COURT
14
                     SOUTHERN DISTRICT OF ALABAMA – MOBILE DIVISION
15
     In Re:                                                CASE NO.: 1:15-bk-01856
16
                                                       )   CHAPTER 13
17   JULIA MAE LYONS                                   )
                                                       )   CERTIFICATE OF SERVICE
18            Debtor(s).                               )
19                                                     )
                                                       )
20                                                     )
                                                       )
21                                                     )
22                                                     )
                                                       )
23                                                     )
                                                       )
24
25                                   CERTIFICATE OF SERVICE

26            I am employed in the County of Miami-Dade, State of Florida. I am over the age of
27   eighteen and not a party to the within action. My business address is: 3050 Biscayne Blvd.,
28
     Suite 402, Miami, FL 33137.



                                                   1
     Case 15-01856         Doc 23   Filed 07/14/19 Entered
                                       CERTIFICATE          07/14/19 21:31:26
                                                    OF SERVICE                     Desc Main
                                      Document     Page 5 of 6
1           I am readily familiar with the business’s practice for collection and processing of
2    correspondence for mailing with the United States Postal Service; such correspondence would
3
     be deposited with the United States Postal Service the same day of deposit in the ordinary
4
     course of business.
5
6    On July 11, 2019 I served the following documents described as:

7                  NOTICE OF MORTGAGE PAYMENT CHANGE
8
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
9
     envelope addressed as follows: (Via United States Mail)
10
     Debtor                                              Debtor’s Counsel
11
     Julia Mae Lyons                                     Herman D. Padgett, Esq.
12   19132 Houston Avenue                                4317 Downtowner Loop North
     Fairhope, AL 36532                                  Mobile, AL 36609
13
14   Trustee
     Daniel B. O'Brien
15   Chapter 13 Trustee
     P.O. Box 1884
16   Mobile, AL 36633
17
     _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
18   the United States Postal Service by placing them for collection and mailing on that date
     following ordinary business practices.
19
20   ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
     Eastern District of California
21
     __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
22   America that the foregoing is true and correct.
23
            Executed on July 11, 2019 at Miami, Florida.
24
     /s / Ricardo Becker
25
     Ricardo Becker
26
27
28




                                                     2
     Case 15-01856         Doc 23   Filed 07/14/19 Entered
                                       CERTIFICATE          07/14/19 21:31:26
                                                    OF SERVICE                          Desc Main
                                      Document     Page 6 of 6
